Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 29, 2019

                                       No. 04-19-00328-CR

                                          Betty ROJAS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR3790
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER

       The trial court’s certification in this appeal states “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea
bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P.
25.2(a)(2).
        This court must dismiss this appeal “if a certification that shows the defendant has a right
of appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
        We ORDER Appellant to cause an amended trial court certification to be filed in this
court within TWENTY days of the date of this order showing Appellant has the right of appeal.
See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.
2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). If no
amended trial court certification is filed as ordered, this appeal will be dismissed. See TEX. R.
APP. P. 25.2(d).
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court